Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 1 of 13 PageID #: 240



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 SYLVIA ANN MINES,

                   Plaintiff,                        Memorandum and Order

      -against-                                      18-CV-5747(KAM)(SJB)


 CITY OF NEW YORK, et al.,

               Defendants.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

       Presently before the court in this lawsuit brought under 42

 U.S.C. § 1983, against the City of New York and two of its

 police officers, is the defendants’ motion to dismiss (ECF No.

 74) the plaintiff’s amended complaint (ECF No. 21).            For the

 reasons herein, the defendants’ motion to dismiss is GRANTED.

                                  Background

             Sylvia Ann Mines (“Plaintiff”), acting pro se,

 initiated this action by filing a complaint on October 10, 2018

 against the City of New York and two New York City Police

 Department (“NYPD”) officers 1 (collectively, “Defendants”).             (ECF

 No. 1, Complaint.)      Plaintiff alleged that on October 10, 2015,

 she called the police in an attempt to make a report, and the

 two NYPD officers who responded to her call used excessive force



 1 The complaint listed two John Doe NYPD officers. In response to this
 court’s order, the City of New York subsequently identified the two
 police officers as Joseph Ferrari and Thomas Larson.
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 2 of 13 PageID #: 241



 against her, breaking bones in her arm and neck.           (Id. at 5-6.)

 Plaintiff alleged that as a result of Defendants’ use of

 excessive force, she required surgery and extended

 hospitalization.     (Id. at 6.)

             Approximately one month after filing her complaint,

 Plaintiff submitted a letter to the court “requesting an

 amend[ment] of the date that the NYPD injured [her] and used

 force on” her, which she now claimed was October 8, 2015, rather

 than October 10, 2015.      (ECF No. 9, Letter from Plaintiff dated

 November 16, 2018.)

             On April 11, 2019, with leave of the court, Plaintiff

 filed an amended complaint.       (ECF No. 21, Amended Complaint

 (“Am. Compl.”).)     In her amended complaint, Plaintiff made the

 same allegations of excessive force, and, as she did in her

 original complaint, alleged that the incident took place on

 October 10, 2015.      (Id. at 5.)

             Defendants now move to dismiss the amended complaint.

 (ECF No. 74, Motion to Dismiss; see ECF No. 77, Memorandum of

 Law in Support (“Mem.”); ECF No. 79, Reply in Support).

 Plaintiff opposed the motion.        (ECF No. 78, Memorandum in

 Opposition (“Opp.”).)




                                       2
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 3 of 13 PageID #: 242



                               Legal Standard

             Plaintiff’s complaint must be dismissed if it fails to

 state a claim upon which relief may be granted.           Fed. R. Civ. P.

 12(b)(6).    In deciding a motion to dismiss under Rule 12(b)(6),

 the court evaluates the sufficiency of a complaint under a “two-

 pronged approach.”      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 First, courts are not bound to accept legal conclusions when

 examining the sufficiency of a complaint.          See id. at 678

 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

 (2007)).    Second, the court must assume all well-pleaded facts

 are true, and then “determine whether they plausibly give rise

 to an entitlement to relief.”        Iqbal, 556 U.S. at 679.      A claim

 is plausible “when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.”           Id. at 678.

             Plaintiff brought this action pursuant to 42 U.S.C. §

 1983 (“Section 1983”), which provides:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of any
             State . . . subjects, or causes to be subjected,
             any citizen of the United States . . . to the
             deprivation   of   any  rights,   privileges, or
             immunities secured by the Constitution and laws,
             shall be liable to the party injured . . . .

 42 U.S.C. § 1983.      Section 1983 “is not itself a source of

 substantive rights, but a method for vindicating federal rights


                                       3
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 4 of 13 PageID #: 243



 elsewhere conferred by those parts of the United States

 Constitution and federal statutes that it describes.”            Baker v.

 McCollan, 443 U.S. 137, 144 n.3 (1979); see also Thomas v.

 Roach, 165 F.3d 137, 142 (2d Cir. 1999).

             To maintain a Section 1983 claim, a plaintiff must

 plausibly allege two elements.        First, “the conduct complained

 of must have been committed by a person acting under color of

 state law.”     Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir.

 1994).    Second, “the conduct complained of must have deprived a

 person of rights, privileges, or immunities secured by the

 Constitution or laws of the United States.”          Id.; see also

 McCugan v. Aldana- Brnier, 752 F.3d 224, 229 (2d Cir. 2014).

             Where, as here, a plaintiff is proceeding pro se, the

 court must construe the plaintiff’s pleadings liberally.             See,

 e.g., Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191

 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d

 Cir. 2004).     However, a pro se complaint must still state a

 claim to relief that is plausible.         See Harris v. Mills, 572

 F.3d 66, 72 (2d Cir. 2009).

                                  Discussion

             Defendants offer two primary reasons that Plaintiff’s

 claims should be dismissed: (1) Plaintiff’s excessive force

 claim is time-barred under the applicable statute of


                                       4
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 5 of 13 PageID #: 244



 limitations, and (2) the instant action is duplicative of an

 action Plaintiff filed in state court. 2

          I.     Statute of Limitations

               Plaintiff brought her constitutional claims pursuant

 to Section 1983, which does not contain a statute of

 limitations.      “Since Congress did not enact a statute of

 limitations governing actions brought under [Section] 1983, the

 courts must borrow a state statute of limitations.”            Lounsbury

 v. Jeffries, 25 F.3d 131, 133 (2d Cir. 1994).           The Supreme Court

 has directed that in Section 1983 suits, the applicable statute

 of limitations is the one that “the [s]tate [in which the cause

 of action arose] provides for personal-injury torts.”            Wallace

 v. Kato, 549 U.S. 384, 387 (2007).         “In New York, the personal

 injury statute of limitations that applies to [S]ection 1983

 actions is three years.”       Quiles v. City of New York, No. 01-cv-

 10934, 2003 WL 21961008, at *5 (S.D.N.Y. Aug. 13, 2003); see

 Paige v. Police Dep’t of City of Schenectady, 264 F.3d 197, 199

 n.2 (2d Cir. 2001).


 2 Defendants also argue that, if the court were to read Plaintiff’s
 complaint liberally as pleading claims for assault and battery,
 those claims would also be barred by the statute of limitations,
 and in the alternative, the court should decline to exercise
 supplemental jurisdiction over them. The court need not discuss
 these issues in depth. As discussed below, any state law claims
 the court would construe as having been brought by Plaintiff would
 be duplicative of the action filed in state court, and the court
 would decline to resolve them.

                                       5
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 6 of 13 PageID #: 245



             Therefore, if the incident that gave rise to this

 action occurred on October 8, 2015, as Plaintiff stated in her

 letter requesting an amendment (see ECF No. 9), then the

 limitations period expired on October 8, 2018, and Plaintiff’s

 first complaint, filed on October 10, 2018, would be deemed

 untimely.    If, however, the incident occurred on October 10,

 2015, as Plaintiff alleged in both of her complaints, then her

 first complaint was filed just in time.

             Defendants point to several documents outside of the

 amended complaint to argue that the incident in question

 occurred on October 8, not October 10.         Specifically, Defendants

 provided a copy of a NYPD Intergraph Computer-Aided Dispatch

 Report, dated October 8, 2015, which purportedly shows that

 Plaintiff called the police on that date and was subsequently

 transported to the hospital.        (ECF No. 75, Declaration of

 Nicolette Pellegrino (“Pellegrino Decl.”), at ¶ 4 & Ex. C.)

 Defendants also provided a copy of the complaint Plaintiff filed

 in Queens County Supreme Court in New York, which alleges that

 the incident occurred “on or about the 8th day of October 2015.”

 (Id. at ¶ 2 & Ex. A.)      Lastly, Defendants point out that at a

 conference before the court, Plaintiff stated that she “got

 injured on the 8th,” and “went to the hospital on the 8th of




                                       6
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 7 of 13 PageID #: 246



 October of 2015 because the police officers took [her] there in

 handcuffs.”     (Id. at Ex. B, 2:22-25.)

             None of these documents are referenced directly in the

 amended complaint, although the court may still be able to

 consider them at this stage, either because “they are integral

 to [P]laintiff’s action,” Condit v. Dunne, 317 F. Supp. 2d 344,

 357 (S.D.N.Y. 2004), or if the court were to give notice to

 Plaintiff and convert Defendants’ motion to dismiss into a

 motion for summary judgment, see Cortec Indus., Inc. v. Sum

 Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991).           The court need

 not decide whether it can consider these documents, because in

 her opposition to the motion to dismiss, Plaintiff concedes that

 she “was arrested 10/8/2015.”        (Opp. at 3.)    Plaintiff thus does

 not, and could not, argue that this lawsuit was filed within the

 statute of limitations.       Rather, Plaintiff argues that “good

 cause supports tolling the statute of limitations,” because she

 “filed th[e] [c]omplaint within [three] years of learning of the

 extent of [her] injuries.”       (Id.)

             “[A]n excessive force claim accrues ‘when the use of

 force occurred,’” McClanahan v. Kelly, No. 12-cv-6326, 2014 WL

 1317612, at *4 (S.D.N.Y. Mar. 31, 2014) (quoting Jefferson v.

 Kelly, No. 06-cv-6616, 2008 WL 1840767, at *3 (E.D.N.Y. Apr. 22,

 2008)), not when a plaintiff discovers his or her injuries.


                                       7
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 8 of 13 PageID #: 247



 “Were it otherwise, the statute would begin to run only after a

 plaintiff became satisfied that [s]he had been harmed enough,

 placing the supposed statute of repose in the sole hands of the

 party seeking relief.”      Wallace v. Kato, 549 U.S. 384, 391

 (2007).    Because Plaintiff concedes that the arrest during which

 excessive force was allegedly used occurred on October 8, 2015,

 the three-year statute of limitations expired on October 8,

 2018, two days before Plaintiff initiated this action.

             The only way that Plaintiff’s lawsuit would not be

 barred by the statute of limitations would be if the court were

 to equitably toll the statue.        As with the length of the statute

 of limitations, federal courts considering whether the statute

 is tolled in a Section 1983 lawsuit generally look to the law of

 the state in which the constitutional deprivation allegedly

 occurred.    See Pearl v. City of Long Beach, 296 F.3d 76, 81 (2d

 Cir. 2002).

             In New York, equitable tolling is only available where

 the accrual of the cause of action was concealed from the

 plaintiff, or when the defendant prevented the plaintiff from

 bringing a case.     See id. at 82 (“New York appears to use the

 label ‘equitable estoppel’ to cover both the circumstances where

 the defendant conceals from the plaintiff the fact that he [or

 she] has a cause of action [and] where the plaintiff is aware of


                                       8
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 9 of 13 PageID #: 248



 his [or her] cause of action, but the defendant induces him [or

 her] to forego suit until after the period of limitations has

 expired.”) (quotation omitted); see also Abbas v. Dixon, 480

 F.3d 636, 642 (2d Cir. 2007) (“Under New York law, the doctrines

 of equitable tolling or equitable estoppel may be invoked to

 defeat a statute of limitations defense when the plaintiff was

 induced by fraud, misrepresentations or deception to refrain

 from filing a timely action.”) (quotation omitted).

             There is no allegation here that Defendants concealed

 the cause of action, or that they prevented Plaintiff from

 filing her complaint.      Accordingly, equitable tolling is not

 available, and Plaintiff’s lawsuit is time-barred.           The court

 acknowledges the harsh nature of the imposition of a statute of

 limitations in a case in which Plaintiff alleges that she

 suffered serious injuries at the hands of police officers.

 Plaintiff is proceeding pro se, so the court must construe her

 allegations liberally, and her action was filed a mere two days

 after the statute of limitations expired.          But the court is

 bound to apply the law fairly to all, and “strict adherence to

 the procedural requirements specified by the legislature is the

 best guarantee of evenhanded administration of the law.”

 Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980).




                                       9
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 10 of 13 PageID #: 249



              Accordingly, this Section 1983 action is time-barred

  by the statute of limitations, and must be dismissed.

          II.    Duplication of State Court Proceedings

              Defendants also argue that this action is duplicative

  of a case Plaintiff filed in New York state court, and that this

  court should therefore dismiss this action pursuant to the

  Colorado River abstention doctrine.        (Mem. at 7-9.)     Plaintiff

  did not address this issue in her opposition to Defendants’

  motion to dismiss.     At an earlier stage of this litigation, in

  response to an order that Plaintiff advise the court of why she

  filed parallel cases, Plaintiff represented that she “met with

  several lawyers when [she] was looking to bring this case,” and

  “[t]wo of them decided not to take it, and the third was

  interested,” but “[h]e never filed the case.”          (ECF No.    34,

  Letter from Plaintiff dated June 25, 2019.)          Thus, to

  Plaintiff’s knowledge, she did “not have a case in Queens County

  Supreme Court, or any other state court.”         (Id.)

              Defendants submitted as an exhibit to their motion to

  dismiss a copy of a summons and complaint filed in Queens County

  Supreme Court by Neville O. Mitchell, Esq., on behalf of

  Plaintiff, against the City of New York and two John Doe police

  officers.     (Pellegrino Decl., Ex. A.)      The complaint alleged

  that Plaintiff suffered injuries as a result of excessive force


                                       10
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 11 of 13 PageID #: 250



  used by two police officers on or about October 8, 2015.            (See

  generally id.)     The case was assigned index number 7672, and

  based on this court’s search of the Queens County Clerk’s

  Office’s online system, the case was opened on October 5, 2018,

  and no further documents have been filed. 3

              Accordingly, even if this action were not barred by

  the statute of limitations, the court would be inclined to

  dismiss it, given the existence of the earlier-filed state

  action raising similar claims.       Under the Supreme Court’s

  decision in Colorado River Water Conservation v. United States,

  424 U.S. 800 (1976), a federal court may abstain from deciding a

  case where there is a parallel action in state court, taking

  into account (1) whether the controversy involves a res over

  which one of the courts has assumed jurisdiction, (2) whether

  the federal forum is less inconvenient than the other for the

  parties, (3) whether staying or dismissing the federal action

  will avoid piecemeal litigation, (4) the order in which the

  actions were filed, and whether proceedings have advanced more

  in one forum than in the other, (5) whether federal law provides

  the rule of decision, and (6) whether the state procedures are

  adequate to protect the plaintiff’s federal rights.           See



  3 A search of the Queens County Clerk’s Office’s system is available at
  https://iapps.courts.state.ny.us/qcco/.

                                       11
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 12 of 13 PageID #: 251



  Woodford v. Cmty. Action Agency of Greene Cty., Inc., 239 F.3d

  517, 522 (2d Cir. 2001).

              Here, even if this court had not determined that

  Plaintiff’s action in federal court was untimely, this court

  would abstain to allow Plaintiff to pursues her rights in state

  court, particularly because her case in state court appears to

  have been filed first (and on time, with respect to any claims

  against the individual officers). 4       The court is not aware of any

  reason that the state court would not be able to fairly hear

  Plaintiff’s claims under state law.

                                  Conclusion

              For the foregoing reasons, Defendants’ motion to

  dismiss Plaintiff’s amended complaint is GRANTED.           The court

  certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

  would not be taken in good faith, and therefore in forma

  pauperis status is denied for purpose of an appeal.           See

  Coppedge v. United States, 369 U.S. 438, 444-45 (1962).             The

  Clerk of Court is directed to enter judgment in favor of

  Defendants, serve a copy of this Memorandum and Order and the



  4 Under New York law, “[n]o action or special proceeding shall be

  prosecuted or maintained against a city, county, town, village, fire
  district or school district for personal injury . . . unless . . .
  the action or special proceeding [was] commenced within one year and
  ninety days after the happening of the event upon which the claim is
  based . . . .” N.Y. Gen. Mun. Law § 50-i(1).

                                       12
Case 1:18-cv-05747-KAM-SJB Document 81 Filed 08/19/20 Page 13 of 13 PageID #: 252



  judgment on Plaintiff, note service on the docket, and close

  this case.

  SO ORDERED.

  Dated:      Brooklyn, New York
              August 19, 2020


                                            ___________/s/_______________
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




                                       13
